DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 & 20-30 are pending and have been examined in this application.

Claim Objections
Claim 26-28 are objected to because of the following informalities:  
A) In Claim 26, line 4-5, “the at least one hinged connection” should read “the hinged connection”
B) In Claim 28, lines 1-2, “the at least one hinged connection” should read “the hinged connection”. 
C) Claim 27 is also objected to due to its dependency on Claim 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 & 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

A) The phrase “no more than one side of the at least one flap is directly pivotably coupled to the housing” in Claim 23 is not found in the original disclosure and is therefore new matter and must be deleted from the claims. The Examiner notes that while only one side between the top and bottom are coupled to the housing, the scope of the language of the claims is much more specific, necessitating only a single side of the flap be coupled. As shown in the Figures, the top, back, front and two sides are all coupled at least partially to the housing. The only side not coupled at least partially to the housing is the bottom. 

B) The phrase “the hinged connection interfaces with a vertically uppermost side of the at least one flap” in Claim 28, lines 2-3 is not found in the original disclosure and is therefore new matter and must be deleted from the claims. The Examiner notes that this appears to be contrary to what is considered the connection and flap in the disclosure and the claims. As best shown in Figures 4 & 6 of Applicant’s disclosure, the uppermost side of the flap is at the top of Item 66 which is both part of the flap according to the specifications and the hinged connection. Therefore the hinged connection does not interface with the flap as it is partly itself the uppermost side of the flap. Therefore, the scope of the claims is not found in the original disclosure and constitutes new matter.

C) Claim 24 is also rejected due to its dependency on Claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “no more than one side of the at least one flap is directly pivotably coupled to the housing” in Claim 23 renders the claim indefinite because it is not clear how only one side of the flap can be coupled, especially when that is contrary to applicant’s invention. For the purposes of examination, “no more than one side of the at least one flap is pivotably coupled to the housing” has been construed to be one side of an upper side and a lower side is pivotably coupled to the housing.

B) The phrase “the hinged connection interfaces with a vertically uppermost side of the at least one flap” in Claim 28, lines 2-3 renders the claim indefinite because, as best shown in Figures 4 & 6 of Applicant’s disclosure, the uppermost side of the flap is at the top of Item 66 which is both part of the flap according to the specifications and the hinged connection. Therefore the hinged connection does not interface with the flap as it is partly itself the uppermost side of the flap. For the purposes of examination, “the hinged connection interfaces with a vertically uppermost side of the at least one flap” has been construed to be that vertically uppermost side of the at least one flap provides the hinged connection.

C) Claim 24 is also rejected due to its dependency on Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 20 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,077,742 B2 to Stevenson in view of US Patent Number 5,715,782 to Elder.

A) As per Claim 1, Stevenson teaches an air extractor manufacturing method (Stevenson: Col. 2, lines 30-31), comprising:
molding at least one flap in a position against a housing of the air extractor (Stevenson: Figure 2, flap Item 14 is formed in housing 12; Col. 10, lines 23-25, housing, then seal, then flap), the housing having a first material composition and the at least one flap having a second, different material composition (Stevenson: Col. 2, lines 30-36).
Stevenson does not explicitly that the flap is molded in the sealed position.
However, Elder teaches molding a flap in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by molding the flap in the sealed position, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Elder with the motivation of being able to use 

B) As per Claim 2, Stevenson in view of Elder teaches that molding the at least one flap such that the at least one flap is hingedly coupled to the housing (Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

C) As per Claim 3, Stevenson in view of Elder teaches that molding a seal about a perimeter of the housing (Stevenson: Figure 2, Item 16; Col. 10, lines 23-25).

D) As per Claim 4, Stevenson in view of Elder teaches that the housing is molded in a first shot, the seal is then molded in a second shot, and the at least one flap is then molded in a third shot (Stevenson: Col. 10, lines 23-25).

E) As per Claim 5, Stevenson in view of Elder teaches that the seal has a material composition that is different than the first and the second material compositions (Stevenson: Col. 8, lines 4-20; all three have different material compositions).

F) As per Claim 6, Stevenson in view of Elder teaches that the at least one flap is configured to move back and forth passively between the sealed position and a pressure releasing position (Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

G) As per Claim 7, Stevenson in view of Elder teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figures 3-4, Item 14 opening and closing, thereby allowing air through in the open position).

 the at least one flap in the sealed position permits nominally no flow through the aperture (Stevenson: Figure 4, Item 14).

I) As per Claim 9, Stevenson in view of Elder teaches that the at least one flap in the sealed position directly contacts the housing through at least one hinged connection (Stevenson: Figure 4, item 110 & 112) and directly contacts an edge of the housing (Stevenson: Figure 3, Item 42), the at least one hinged connection and the edge of the housing on opposite sides of an opening within the housing (Stevenson: Figures 3-4, Items 110 & 112 are on opposite side of opening as edge 42), the at least one flap configured to rotate about the at least one hinged connection away from the edge of the housing when moved from the sealed position to a pressure releasing position (Stevenson: Figure 3, Item 14).

J) As per Claim 20, Stevenson in view of Elder teaches molding the at least one flap such that the at least one flap directly contacts the at least one hinged connection of the housing (Stevenson: Figure 4, item 110 & 112) and directly contacts the edge of the housing along an interface (Stevenson: Figure 3, Item 42), the at least one hinged connection on an upper side of the at least one flap, the interface on a lower side of the at least one flap (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96 on the upper side and Item 42 on the lower side).

K) As per Claim 23, Stevenson in view of Elder teaches that no more than one side of the at least one flap is directly pivotably coupled to the housing through at least one hinged connection (Stevenson: Figure 3, only the upper side near Item 69 is pivotably coupled through a hinged connection).

L) As per Claim 24, Stevenson in view of Elder teaches that the at least one side is an upper side (Stevenson: Figure 3, Item 20 is a vertical surface panel of a vehicle, thereby making Item 96 on the upper side).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Elder as applied to claim 1 above, and further in view of US Patent Publication Number 2017/0320377 A1 to Huet.

A) As per Claim 10, Stevenson in view of Elder teaches all the limitations except that the at least one flap includes an enlarged area on a first side of the housing and a primary portion of the at least one flap on an opposite, second side of the housing, the enlarged area having a cross-section that is thicker than a cross-section of the at least one flap on the second side of the housing, the enlarged area configured to move downward when the primary portion moves upward, the enlarged area configured to move upward when the primary portion moves downward, the enlarged area configured to block the at least one flap from being withdrawn from the housing.
However, Huet teaches at least one flap includes an enlarged area on a first side of the housing and a primary portion of the at least one flap on an opposite (Huet: Figures 20a-20b, Item 270 with thicker cross section than primary portion 214 are on opposite sides of the housing), second side of the housing, the enlarged area having a cross-section that is thicker than a cross-section of the at least one flap on the second side of the housing, the enlarged area configured to move downward when the primary portion moves upward, the enlarged area configured to move upward when the primary portion moves downward (Huet: best shown between Figures 20a-20b with Items 214 & 270 moving oppositely up and down), the enlarged area configured to block the at least one flap from being withdrawn from the housing (Huet: Figures 20a-20b, Item 270 prevents flap from being withdrawn as it cannot fit between Items 222 best shown in Figure 13).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson in view of Elder by adding a counterweight through support struts, as taught by Huet, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson in view of Elder with these aforementioned teachings of Huet with the motivation of being able to control the reduction of noise generated while opening and closing while further supporting the flap.


Claims 21-22 & 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Elder and further in view of US Patent Number 3,543,439 to Pantland.

A) As per Claims 21-22 & 25, Stevenson teaches an air extractor manufacturing method (Stevenson: Col. 2, lines 30-32), comprising: 
molding at least one flap in a position against a housing of the air extractor (Stevenson: Figure 2, flap Item 14 is formed in housing 12; Col. 10, lines 23-25, housing, then seal, then flap), the housing having a first material composition and the at least one flap having a second, different material composition (Stevenson: Col. 2, lines 30-36), the molding including molding a portion of the housing that circumferentially surrounds a pin of the flap (Stevenson: Figure 4, items 112 & 110 are the pin of the flap moving into the housing), wherein the at least one flap is configured to pivot about the pin between the sealed position and a flow permitted position (Stevenson: best shown in Figure 3, between dotted and solid lines).
Stevenson does not explicitly that the flap is molded in the sealed position.
However, Elder teaches molding a flap in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by molding the flap in the sealed position, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Elder with the motivation of being able to use the valve housing as part of the molding die for the flap, thereby both reducing the amount of material needed for the die and insuring that the flap matches the dimensions of its specific housing.
Stevenson in view of Elder does not teach the flap surrounds a pin of the housing.
However, Pantland teaches a flap surrounding a pin of a housing (Pantland: Figure 4, pin Item 62 into flap).


B) As per Claim 26, Stevenson in view of Elder and Pantland teaches that the portion of the at least one flap that circumferentially surrounds the pin provides a hinged connection (Stevenson: Figure 4, items 112 & 110 are the pin of the flap moving into the housing with the reversed pin into flap of Pantland: Figure 4, pin Item 62 into flap), the at least one flap in the sealed position directly contacting the housing through the hinged connection (Stevenson: best shown in Figure 4, Items 110 & 112 reversed by Pantland) and also directly contacting an edge of the housing (Stevenson: Figure 3, Item 42), the at least one flap configured to rotate about the at least one hinged connection away from the edge of the housing when moved from the sealed position to a pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of flap 14).

C) As per Claim 27, Stevenson in view of Elder and Pantland teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of flap 14), wherein the hinged connection and the edge of the housing are on opposite sides of an aperture within the housing (Stevenson: Figure 3, hinge connections near 96 are on opposite side of aperture from 42).

D) As per Claim 28, Stevenson in view of Elder and Pantland teaches that the at least one hinged connection is above the aperture and the edge is below the aperture, wherein the hinged connection interfaces with a vertically uppermost side of the at least one flap, construed via 112(b) above to be that 

E) As per Claim 29, Stevenson in view of Elder and Pantland teaches that the at least one flap is configured to pivot about the pin of the housing between the sealed position and a flow permitting position (Stevenson: pivot shown in Figure 3 between dotted and solid lines on pins shown in Figure 4 Items 110 & 112 reversed by Pantland).

F) As per Claim 30, Stevenson in view of Elder and Pantland teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of Item 14), wherein the pin is above the aperture (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96, and the relevant pin above the aperture).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-10 & 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Claim 23 is both not new matter and definite because one of ordinary skill in the art would understand what is meant when looking to Applicant’s disclosure. The Examiner notes that while the claims are read in light of the specifications, details from the specification are not placed into the claims. In this case, “side” of the flap has a more broad meaning than Applicant is asserting. As stated above, one side of between the upper side and the lower side is taught by the disclosure, but a singular side between all 6 sides of the flap (top, bottom, left, right, front & back) is not 
B) The Applicant asserts that the previous office action made no argument against Stevenson not needing to “mitigate shrinkage”. The Examiner notes that “mitigating shrinkage” was not part of the rejection in the last office action and therefore that previously made argument by the Applicant is moot. The motivation to combine Stevenson and Elder is proper. The Examiner further notes that Stevenson teaches the claimed order of molding of the various components of the flap assembly and therefore in combination with the respective secondary references teaches all limitations in the rejected claims.
C) The Applicant expresses confusion with Examiners response that “this area of the housing reduces the amount of area needed to be filled with mold material, thereby saving material”. The Examiner apologizes for using language that could be construed differently than intended. To restate the argument, the combination is not changing a separate molding system to a multi-shot system, but changing the existing multi-shot system to use a portion of the housing as part of the mold to create the flap. The material needed to create the mold itself has been lessened by the using of the housing to fill some of that space. The Examiner agrees that the amount of material used to mold the flap remains the same, but the mold itself can be smaller in volume, thereby saving manufacturing costs. The Examiner notes that this combination additionally insures that each flap matches its specific housing (as stated above), and thereby provides the proper motivation to one of ordinary skill in the art.
D) The Applicant asserts that the rejection alleges that the modification of Claim 21 would “form the entire system in a quick, cheap fashion capable of producing many such systems efficiently”. The Examiner notes that this is not present in said rejections in the last office action and therefore is moot.
E) The Applicant asserts that newly added limitations to claim 28 are not taught by Stevenson. The Examiner notes that this language is indefinite, and as construed by the 112(b) rejection above, the combination of Stevenson and Pantland teaches this limitations.
F) The Applicant asserts that Item 270 in Huet does not prevent removal from the housing. The Examiner respectfully disagrees. Item 270 extends across entire flap width and therefore cannot be removed from the housing through the supports for the flap. As such, the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Allen R Schult/Examiner, Art Unit 3762